Case 1:17-cv-05507-AKH Document 36-34 Filed 01/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x Case No. 17-CV-05507 (AKH)
CLAUDINNE FELICIANO,

Individually and on behalf of all others

similarly situated,

Plaintiff,
-against-
CORELOGIC SAFERENT, LLC,
a/k/a CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,

Defendant.

 

x
DECLARATION OF WILLIAM YATES

1. My name is William Yates. I reside in the City and State of New York. lama
law student at CUNY School of Law. I am over the age of eighteen and competent to testify to
the matters set forth in this Declaration. I make this declaration based on my own personal
knowledge, and have provided this Declaration to be submitted in support of Plaintiffs motion
for class certification.

2. I reviewed 1,407 of the New York City Housing Court (“Housing Court”) cases
set forth in the spreadsheet attached as Exhibit 16 to determine whether a disposition occurred in
any of those cases and if so whether the disposition occurred before or after the date on which, I
understand, a consumer report was prepared by the defendant as set forth in the spreadsheet.

3, To review those cases, I used the public access computer terminals located at the
Landlord/Tenant Clerk’s office at the Housing Court courthouses located in Manhattan, Queens,

the Bronx, and Brooklyn.
Case 1:17-cv-05507-AKH Document 36-34 Filed 01/18/19 Page 2 of 2

4. Though I visited those courthouses, Housing Court cases from all five New York
City counties are available at any of the Housing Court Clerk’s offices in each borough, so in
order to pull cases from a particular borough, I do not need to physically be in that borough to
obtain the data.

5, The process by which I reviewed the cases was as follows: I logged into the
court’s public access computer terminal. Using the information provided in the spreadsheet
attached as Exhibit 16, I searched for Housing Court cases by borough and input the year the
case was filed, as well as each case’s Index Number. Basic case information would appear on
the screen and list information including the initiating event, the filed date, the status, the
disposition date and reason, and a judgment, if any.

6. I noted whether there had been a disposition in any of the Housing Court cases I

reviewed on a spreadsheet, attached as Exhibit 30.

7. On average, it would take about two minutes to review a case and note its
disposition.
8. With respect to the 1,407 cases I reviewed, 874 of them, or approximately 62% of

the cases, contained a disposition that occurred prior to the issuance of a consumer report by the
defendant.

9. A summary ofall the cases reviewed, and whether or not there was a disposition
of a case before or after a report was issued, is attached as Exhibit 31.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on January cae , 2019,

Wilbiall Vaces

William Yates (Jan 17, 2019}

 

William Yates

Signature: 2

Email: alexis.castillo@klafterolsen.com
